Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 9/3/21.  Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (USPN. 20180137551).

1 and 11.    Zhen discloses a method and system comprising (figs. 1 and 2, pars. 51, 84-86, 92-103 and Abstract):
one or more processors (fig. 1); and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform (fig. 1):

receiving an input image that was uploaded by a current user, the input image comprising a depiction of one or more items (par. 51, shop/browse item/product and pars. 83-84, shopping for a gift, shoes, par. 102, shop for image/photo: note, image is searched based on user intent),
obtaining a user encoded representation vector for the current user based on a set of personal features of the current user (fig. 8, pars. 51 and 84, user intent and attributes are collected based on browsing/shopping target “dress”, attributes of user used are intent/occasion, color, June/summer);
generating an image encoded representation vector for the input image (figs. 8 and 9, pars. 84 and 102, process image/item); and 
deriving search terms that are personalized to the current user for the one or more items depicted in the input image, using the trained model and based on the user encoded representation vector for the current user and the image encoded representation vector for the input image (fig. 8, item 804, pars. 83-84, 86, 102, 103 and 106, find user intent/desired product using query image and user profile).

2 and 12.    The system of claim 1, wherein training the recurrent neural network model comprises (fig. 8, items 128, 206 and 804, deep neural network, par. 97):

determining the first images from images that are associated with the first items on the website (pars. 103, 105 and 106, visually similar jersey to the jersey in photo is determined); and
generating an image encoded representation vector for each of the first images (fig. 9, items 904-910 jerseys most similar to photo and products are generated).

3 and 13.    The system of claim 2, wherein generating the image encoded representation vector for each of the first images comprises:
generating the image encoded representation vector for each of the first images by training a deep convolutional neural network (pars. 97-98, trained neural network with plurality of products from e-marketplace).

4 and 14.    The system of claim 3, wherein generating the image encoded representation vector for the input image comprises:
generating the image encoded representation vector for the input image using the deep convolutional neural network (pars. 97-98, image signatures are generated during training process).

5 and 15.    The system of claim 2, wherein training the recurrent neural network model further comprises:
generating a user encoded representation vector for each user of the users based on a set of personal features of the each user using an auto encoder neural network (pars. 47 and 48, user profile respository).



7 and 17.    The system of claim 5, wherein:
the users comprise the current user (par. 84, I am looking for…);
the sets of personal features of the users comprise the set of personal features for the current user (pars. 47 and 48, user profile, age, gender); and
the user encoded representation vectors for the users comprise the user encoded representation vector for the current user (pars. 47 and 48, user profile repository).

8 and 18.    The system of claim 5, wherein training the recurrent neural network model further comprises:
determining the first search terms based on logs of click data for searches performed on the website by the users that searched for the first items (par. 49 and 51, profile enrichment, enrichment phrases, clicks, browsing and updates); and for each first item of the first items:
parsing a set of unigrams from a portion of the first search terms that corresponds to the each first item (pars. 49, 51 and 59, machine learning, enrich input  text [51], deep neural networks and n-grams models);
selecting, as a training label, a top set of unigrams from the set of unigrams for the each first item (fig. 2 and 7, pars. 59, 90 and 108, n-gram models, deep neural networks, language learning and training); and


9 and 19.    The system of claim 8, wherein training the recurrent neural network model further comprises:
training the recurrent neural network model to create the trained model using the image encoded representation vector for each of the first images, the user encoded representation vector for each of the users, and the label encoded representation vector for the each term of each of the training labels corresponding to the first items (figs. 7, 8, 9 and 16, pars. Pars. 97, 103, 104, training and retraining deep neural networks based on image query and product comparisons and parameters and user habits and profile/intent).

10 and 20.    The system of claim 1, wherein the computing instructions are further configured to perform:
executing a search of items on the website based on the input image using the search terms derived that are personalized to the current user (pars. 51 and 83-84, input/request includes text, and visual input i.e., picture/image, request is enriched using implicit knowledge of user). 

Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. Please see remarks below:

Applicant alleges the last limitation of claim 1 is not taught by Zheng.

“deriving search terms that are personalized to the current user for the one or more items depicted in the input image, using the trained model and based on the user encoded representation vector for the current user and the image encoded representation vector for the input image (fig. 8, item 804, pars. 83-84, 86, 102, 103 and 106, find user intent/desired product using query image and user profile)”.
Zheng clearly teaches image queries in paragraphs 84-86.  Image and user knowledge in the trained model are used to provide desired user results (pars. 104-106).  Similarly, regarding all the dependent claims, Zhen discloses all the claimed limitations.  All allegations are believed moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of search systems:
USPN. 2018/0012283 [Wingdings font/0xE0] data searching and image database: pars. 35 and 72
USPN. 2019/0147228 [Wingdings font/0xE0] search systems: pars. 67-69

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 17, 2021

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153